Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
9/23/21.
	Response to Amendment
3.	This office action is in response to Amendment filed on 9/23/21.
Claim 1-2, 6, 8, 12, 18-20 are amended. 
Claims 21-22 are canceled.
4.	Claims 1-20 are pending.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a flash memory device comprising first, second and third pads bonded to an external semiconductor chip; a memory cell array; a row decoder block connected to and configured to one of the select word lines based on an address provided to the row decoder block; a buffer block store a command and the address received, through the first pads, from the external semiconductor chip and to provide the address to the row decoder block; a page buffer block connected to the memory cell array through bit lines, connected to the third pads 
	Prior art also does not discloses disclose a computing device comprising a memory cell chip comprising flash memory cells; a peripheral circuit chip configured to access the flash memory cells; and a logic chip configured to store, through the peripheral circuit chip, first data in the flash memory cells, to read second data from the flash memory cells, and to perform at least one operation by using the first data and the second data, wherein the peripheral circuit chip is stacked on the logic chip, and the memory cell chip is stacked on the peripheral circuit chip. 
	Prior also does not discloses a computing device comprising: a flash memory chip coupled to a neural processor chip, wherein the flash memory chip comprises first, second and third pads bonded to the neural processor chip; a memory cell array; a row decoder block connected to word lines and configured to select one of the word lines based on an address provided to the row decoder block; a buffer block configured to store a command and the address that are received, through the first pads, from the neural processor chip and to provide the address to the row decoder block; a page buffer block connected to the memory cell array through bit lines, connected to the third pads through data lines directly without passing through the buffer block, and configured to exchange data signals with the neural processor chip through the data lines and the 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNIE C YOHA whose telephone number is (571)272-1799.  The examiner can normally be reached on M-F 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CONNIE C YOHA/Primary Examiner, Art Unit 2825